ACCEPTED
                                                                                                 03-15-00228-CR
                                                                                                         7353245
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                           10/13/2015 2:30:03 PM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                                  NO. 03-15-00228-CR

CLIFTON CREWS HOYT                                     IN THE
                                                                            FILED IN
                                                                     3rd COURT OF APPEALS
V.                                                                        AUSTIN, TEXAS
                                                       THIRD COURT OF APPEALS
                                                                     10/13/2015 2:30:03 PM
THE STATE OF TEXAS                                     AUSTIN, TEXAS     JEFFREY D. KYLE
                                                                              Clerk


              STATE'S MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE FIRST COURT OF APPEALS:


       NOW COMES the State of Texas, Appellee in the above entitled and numbered

cause and files this Motion for Extension of Time to File Appellee's Brief, and in support

thereof would show the Court the following:

                                                I.

       Appellant was found guilty of Driving While Intoxicated, 3rd or more, a Third

Degree felony enhanced to a Second Degree felony, and the Judge assessed

punishment at 14 years confinement in the Texas Department of Criminal Justice on

March 17, 2015. Appellant filed a Notice of Appeal on April 14, 2015. Appellant's brief

was filed on September 14, 2015. The State's brief is currently due on October 14, 2015.

                                                II.

       The State has not requested an extension in this case prior to this request.

                                                III.

       The State requests this extension of time due to the following: Counsel for the

State has been involved in prosecution of cases including preparation for contested

hearings, pretrial hearings, grand jury case review, negotiations with opposing counsel,

guilty pleas and other hearings in additional pending felony cases. Additionally, Counsel

for the State was out of the office while attending the Texas District and County Attorney’s

Association’s Annual Criminal & Civil Law Update from September 22nd to September
25th, 2015.
       WHEREFORE, The Attorney for the State requests an extension of thirty (30) days

to November 13, 2015, in which to file State's Brief.

                                                        Respectfully submitted,


                                                        _________________________
                                                        Richard Villarreal
                                                        Assistant District Attorney
                                                        51st Judicial District
                                                        124 W. Beauregard, Suite B
                                                        San Angelo, TX 76903
                                                        (325) 659-6583
                                                        State Bar No. 00797602


      SWORN TO AND SUBSCRIBED before me by the said Richard Villarreal, this
13th day of October, A. D. 2015.




                                                        _______________________
                                                        Notary Public
                                                        State of Texas




                               CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the foregoing Motion for Extension

of Time to File Appellee's Brief was this 13th day of October, 2015, delivered to John

Thomas Floyd III and Christopher M. Choate, Attorneys for Appellant, through e-file

.txcourts.gov                                    .
                                                        _________________________
                                                        Richard Villarreal